DETAILED ACTION
Drawings
	New Fig. 3C has been accepted.  Support for this Figure is found in at least page 8 of the Figures filed in provisional application no. 62/339,829.

Specification
	The amendments filed 21 January 2021 have been accepted.  Support can be found in the original disclosure and in provisional application no. 62/339,829.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-14 directed to a method non-elected without traverse.  Accordingly, claims 6-14 have been cancelled.

Double Patenting
	In response to Applicant’s arguments, the previous double patenting rejections have been withdrawn.  It is agreed that the cited references do not include all of the required claim limitations, such as a mitochondria-like surface structure comprising an array of nano islands and an electron-relay network that mimics FGFR1 and/or CHAT active sites.

Allowable Subject Matter
Claims 1-5 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799